                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KAREN FISCHER,                                        No. 4:18-CV-00455

                Plaintiff.                            (Judge Brann)

       v.

CABLE SERVICES COMPANY,
INC,

               Defendant.

                                        ORDER

                                  DECEMBER 13, 2018

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Defendant’s Motion to Dismiss, ECF No. 12, is

GRANTED IN PART and DENIED IN PART as follows:

  1.        Any portions of Plaintiff’s federal law-based discrimination claims that are

            based on independently actionable adverse employment actions that

            occurred before November 22, 2016 are DISMISSED WITH

            PREJUDICE.

  2.        Any portions of Plaintiff’s state law-based discrimination claims that are

            based on independently actionable adverse employment actions that

            occurred before March 22, 2017 are DISMISSED WITH PREJUDICE.
3.   Plaintiff’s   gender-based   hostile   work   environment    claims   are

     DISMISSED WITH PREJUDICE.

4.   Counts VI and VII of Plaintiff’s Amended Complaint are DISMISSED

     WITHOUT PREJUDICE.

5.   Plaintiff’s demand for “emotional pain and suffering” damages related to

     her ADEA claim is STRICKEN.

6.   The motion is otherwise DENIED.

7.   Within seven days of the date of this Order, Plaintiff may file a second

     amended complaint to correct the deficiencies identified in the

     accompanying Memorandum Opinion. If Plaintiff does not file a second

     amended complaint, Defendant’s answer to Plaintiff’s Amended

     Complaint, ECF No. 10, is due no later than twenty-one days from the date

     of this Order.

                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        United States District Judge
